DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on June 25, 2018 and July 27, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 10, 16, 17, 19, 25, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalaj Amineh et al. (US 10,190,404).

With respect to claim 1, the method comprising the steps of generating one or more signals from a transmitter (118) of a tool (114) disposed in a multi-pipe structure having a number of pipes (108) such that the tool is within the pipes (Column 2, lines 65 – 66 and Figure 2), the tool having a center axis as a symmetry axis of the tool (Figure 2); receiving responses at receivers (Column 3, line 63) of the tool from generating the one or more signals (210), the receivers arranged as a number of pairs of receivers around the center axis of the tool (Column 4, lines 2 - 9), each receiver of a pair disposed opposite the other receiver of the pair with respect to the center axis such that each pair is symmetrical with respect to the center axis of the tool, the number of pairs and arrangement of pairs distributed azimuthally around the tool such that each pair has an azimuthal angle; and determining eccentricity of one or more pipes of the multi-pipe structure based on the received responses at the receivers of the pairs will be achieved by the regular operation of the device disclosed by Khalaj Amineh et al.




Referring to claim 7, the method including the step of sampling responses at the azimuthal direction of the pairs at locations along the center axis of the tool (Column 8, lines 12 – 30); and producing a two-dimensional image of the multi-pipe structure from the sampling (Column 7, lines 16 – 38) will be achieved by the regular operation of the device disclosed by Khalaj Amineh et al.
 
In regards to claim 8, the method including using the determined eccentricity to generate corrections in an inversion procedure, estimating one or more flaws in one or more pipes of the multi-pipe structure, wherein using thePRELIMINARY AMENDMENTPage 4 Application Number: UnknownDkt: 164.2015-IPM-098377 U1 US Filing Date: Unknowndetermined eccentricity to generate corrections includes modifying a forward model or a library with corrections according to the determined eccentricity or modifying a measured response with corrections according to the determined eccentricity (Column 9, lines 38 – 57) will be achieved by the regular operation of the device disclosed by Khalaj Amineh et al.

Regarding claim 10, Khalaj Amineh et al. discloses a machine-readable storage device having instructions stored thereon, which, when executed by one or more processors of a machine, cause the machine to perform operations, the operations comprising generating one or more signals (210) from a transmitter of a tool (114) disposed in a multi-pipe structure having a number of pipes (108) such that the tool is within the pipes (Figure 2), the tool having a center axis as a symmetry axis of the tool (Figure 2); receiving responses at receivers of the tool from generating the one or more signals, the receivers arranged as a number of pairs of receivers around the center axis of the tool (Column 4, lines 2 - 9), each receiver of a pair disposed 
  
With regards to claim 16, Khalaj Amineh et al. sets forth a machine-readable storage device wherein the operations include sampling responses at the azimuthal direction of the pairs at locations along the centerPRELIMINARY AMENDMENTPage 6Application Number: UnknownDkt: 164.2015-IPM-098377 U1 USFiling Date: Unknown axis of the tool; and producing a two-dimensional image of the multi-pipe structure from the sampling (See Columns 7 and 8, lines 16 – 38 and 12 – 30, respectively).
  
Referring to claim 17,  Khalaj Amineh et al. teaches a machine-readable storage device wherein the operations include using the determined eccentricity to generate corrections in an inversion procedure, estimating one or more flaws in one or more pipes of the multi-pipe structure, wherein using the determined eccentricity to generate corrections includes modifying a forward model or a library with corrections according to the determined eccentricity or modifying a measured response with corrections according to the determined eccentricity (Column 9, lines 38 – 57).
  




In regards to claim 19, Khalaj Amineh et al. shows a system comprising a tool having a set of transmitters (Column 3, lines 61 – 63) to transmit one or more electromagnetic signals (210) in a multi-pipe structure (Figure 2), the multi-pipe structure having a number of pipes (108) such that the tool is arrangeable within the pipes, the tool having a center axis as a symmetry axis of the tool (Figure 2); a set of receivers (Column 3, lines 61 – 63) of the tool to receive responses in response to exciting pipes in the multi-pipe structure, the set of receivers arranged as a number of pairs of receivers around the center axis of the tool (Column 4, lines 2 – 9), each receiver of a pair disposed opposite the other receiver of the pair with respect to the center axis such that each pair is symmetrical with respect to the center axis of the tool, the number of pairs and arrangement of pairs distributed azimuthally around the tool such that each pair has an azimuthal angle (Column 4, lines 46 – 62); and control circuitry (122) arranged to determine eccentricity of one or more pipes of the multi-pipe structure based on the received responses at the receivers of the pairs (Column 10, lines 59 – 67).  

Regarding claim 25, Khalaj Amineh et al. discloses a system structured to conduct operations to sample responses at the azimuthal direction of the pairs at locations along the center axis of the tool; and produce a two-dimensional image of the multi-pipe structure from the sampling (See Columns 7 and 8, lines 16 – 38 and 12 – 30, respectively).





With respect to claim 26, Khalaj Amineh et al. sets forth a system structured to conduct operations to use the determined eccentricity to generate corrections in an inversion procedure to estimate one or more flaws in one or more pipes of the multi-pipe structure (Columns 9 and 10, lines 58 – 67 and 1 – 6, respectively).

Referring to claim 27, Khalaj Amineh et al. teaches a system wherein use of the determined eccentricity to generate corrections includes modification of a forward model or a library with corrections according to the determined eccentricity or modification of a measured response with corrections according to the determined eccentricity (Column 9, lines 38 – 57).

Allowable Subject Matter

Claims 2, 4, 6, 11, 13, 15, 20, 21, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL

Art Unit 2861
February 23, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861